Citation Nr: 0811673	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-28 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial increased rating for a bipolar 
disorder with depression, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an initial increased rating for migraine 
headaches, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1999 to September 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Winston-Salem, North Carolina.  In that decision, the RO, in 
relevant part, granted service connection for depression 
(10%, effective from September 2004) and for migraine 
headaches (0%, effective from September 2004).  

Due to the location of the veteran's residence, her claims 
folder was transferred to the RO in Montgomery, Alabama in 
January 2005.  Thereafter, and specifically by a November 
2007 rating action, the Montgomery RO awarded increased 
evaluations of 30 percent for each of the service-connected 
bipolar disorder with depression and the service-connected 
migraine headaches, effective from September 2004.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

In the substantive appeal which was received at the RO in 
August 2005, the veteran stated that a private treating 
physician in Huntsville, Alabama prescribed medication for 
both her migraine headaches and depression.  Further, at the 
February 2007 VA miscellaneous neurological disorders 
examination, the veteran reported having an appointment to 
see a neurologist the following month.  

A review of the claims folder indicates that no attempt has 
been made to procure records of pertinent treatment received 
by these doctors.  A remand is, therefore, necessary to 
accord the AMC an opportunity to procure and to associate 
with the claims folder copies of any records of psychiatric 
and headache treatment that the veteran may have received 
from these physicians.  

Further, in the report of a VA mental disorders examination 
conducted in April 2007, the examiner noted that she had 
reviewed the veteran's medical records but that the veteran's 
claims folder was unavailable.  In addition, the examiner who 
conducted the February 2007 VA miscellaneous neurological 
disorders examination did not indicate whether he had 
reviewed the veteran's claims folder, including the pertinent 
post-service medical records contained therein.  In 
statements subsequently dated in February 2008 and March 
2008, the veteran's representative asserted that the 
veteran's psychiatric and headache symptomatology warranted 
higher ratings.  In light of these facts, the Board believes 
that, on remand, and following receipt of any records of 
additional post-service psychiatric and headache treatment 
that the veteran may have received, the AMC should accord the 
veteran the opportunity to undergo VA psychiatric and 
neurological examinations to determine the current nature and 
extent of her service-connected bipolar disorder with 
depression and her service-connected migraine headaches.  

Accordingly, this case is REMANDED for the following action:

1.  After obtaining the appropriate 
release of information forms, the AMC 
should procure copies of records of 
psychiatric and headache treatment that 
the veteran has received from Dr. De Leon 
in Huntsville, Alabama and from Dr. Harris 
since her separation from service in 
September 2004.  All such available 
records should be associated with the 
claims folder.  

2.  Thereafter, the veteran should be 
scheduled for a VA psychiatric examination 
to determine the current degree and 
severity of her service-connected bipolar 
disorder with depression.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary, if any, should be performed.  

All pertinent psychiatric pathology should 
be noted in the examination report.  As 
part of the evaluation, the examiner is 
requested to assign a Global Assessment of 
Functioning score.  

3.  In addition, the veteran should be 
scheduled for a VA neurological 
examination to determine the current 
degree and severity of her service-
connected migraine headaches.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary, if any, should be performed.  

All pertinent headache pathology should be 
noted in the examination report.  In 
addition, the examiner should discuss the 
frequency of any completely prostrating 
and prolonged attacks and should express 
an opinion as to whether any such symptoms 
are productive of severe economic 
inadaptability.  In addressing this 
matter, the examiner should elicit from 
the veteran information regarding the 
nature of her employment.  

4.  The AMC should then re-adjudicate the 
issues of entitlement to an initial 
disability rating greater than 30 percent 
for the service-connected bipolar disorder 
with depression and entitlement to an 
initial disability rating greater than 
30 percent for the service-connected 
migraine headaches.  If these decisions 
remain adverse to the veteran, she and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues on appeal as well as a summary 
of the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


